Allowance
This action is responsive to the following communication: Amendment filed on 5/19/2021.  
The Amendment filed on 5/19/2021 is entered. 
Claims 1-20 are pending.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 18 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
defining a set of layers positioned along the z-axis; determining a set of content objects based upon a determination that the set of content objects have representations in a first map interface populated with location markers based upon a search performed using the user interface; ranking the set of content objects based upon display criteria defining an ordering for which content objects are to be displayed … in response to receiving user input for a content object within a top layer, modifying the user interface to display the first content object within a first layer positioned below the top layer along the z-axis; 15/797,279 Page 3 defining a bottom layer along the z-axis below the set of layers; in response to receiving second user input comprising a swipe gesture in a first direction across at least some of a third content object, within a second layer, displayed in the user interface, modifying the user interface to transition from displaying the third content object to displaying a fourth content object within the bottom layer; and in response to receiving third user input comprising a swipe gesture in the same first direction across at least some of the fourth content object within the bottom layer, modifying the user interface to 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
/PEI YONG WENG/Primary Examiner, Art Unit 2179